 

Blue Sphere Corporation 10-K [blsp-10k_093015.htm]

Exhibit 10.17

FOUNDERS AGREEMENT

Made and entered into this 8 day of January, 2015 (“Effective Date”) By and
between

BlueSphere Corporation, a corporation incorporated pursuant to the laws of the
State of Nevada, United States of America, having a place of business at 301
McCullough Drive, 4th Floor, Charlotte, NC 28262, United States of America
(“BlueSphere”)

of the first part; and

Prof. Chen Xiaodong (Singapore NRIC No. S7587208I) of 85A Nanyang View Singapore
639661 (“Chen”)

of the second part;

(BlueSphere and Chen shall be referred to hereinafter as the “Founders” or the
“Parties”)

Whereas pursuant to a license agreement between BlueSphere and Nanyang
Technological University (“NTU”) dated 30 October 2014 (“License Agreement”),
BlueSphere has obtained a license to use the intellectual property disclosed in
NTU’s technology disclosures numbered TD/119/13 and TD/197/13 (“Technology”) in
the field of rechargeable batteries powering (i) consumer electronics including
without limitation, wearable electronics, mobile phones, smart devices and
electric batteries, including rechargeable and non-rechargeable batteries; and
(ii) electric vehicles (“Field”);     Whereas Chen is one of the inventors of
the Technology;     Whereas the Founders have caused the Company (defined in
Section 2 below) to be incorporated for the purpose of developing and
commercializing the Technology; and     Whereas the Founders desire to set forth
the guidelines for the establishment, management, control and business
operations of the Company, as well as their relationship as shareholders of the
Company.

  

Now, Therefore, the Parties hereby represent, warrant, undertake and agree as
follows: 

1.Preamble and Interpretation



The Preamble to this Agreement forms an integral part hereof.

2.Establishment of the Company



2.1Prior to the execution of this Agreement, the Founders have caused a company
(“Company”) to be incorporated in Singapore with following particulars:



 

 



 

  Name of Company: QUICKCHARGE PTE. LTD.   Company Registration No. 201424899H  
Registered Address 1, Marina Boulevard, #28-00
Singapore 018989    No of Shares 200 ordinary shares   Issued and Paid Up
Capital S$200.00

 



2.2In the event of any inconsistency between the provisions of this Agreement
and the memorandum and articles of association (“M&A”) of the Company, the
former shall prevail and the Founders hereto will, at the request of any one of
them, cooperate with a view to taking all necessary action to make any
appropriate amendments to the M&A to reflect the provisions of this Agreement.



2.3The Founders shall, as soon as practicable cause,



2.3.1100 of the 200 ordinary shares in the capital of the Company to be
transferred to each of them;



2.3.2the Company to execute a deed of adherence agreeing to be bound by the
provisions of this Agreement; and



2.3.3the M&A to be amended by deleting Article 58 and inserting the following in
substitution thereof:

If within half an hour from the time appointed for the meeting a quorum is not
present, the meeting, it shall stand adjourned to the same day in the next week
at the same time and place, or to such other day and at such other time and
place as the directors may determine. And if at the adjourned meeting a quorum
is not present within half an hour from the time appointed for the meeting, the
member or members present in person or by proxy, attorney or representative
shall be a quorum..



3.Purposes of the Company



3.1The Company shall engage in the development and commercialization of the
Technology in the Field, and in any other related business as shall be
determined by the Company’s Board of Directors (the “Board”).



3.2Following the execution of this Agreement Company shall enter into a Research
Collaboration Agreement (“RCA”) with NTU in furtherance of the further
development of the Technology.



3.3The RCA will be financed through funds to be made available by



3.3.1BlueSphere by way of subscription price to be paid for pursuant to Sections
4.1 and 4.2 below; and



3.3.2Non-Dilutive Financing.



For the purpose of this Agreement, the term “Non-Dilutive Financing” means any
source of funds obtained from Singapore governmental agencies or any other third
parties which



2

 



(a)either (a) is given to the Company; (b) in any other way funds the activities
of the RCA or (c) funds research activities which deliverables and/or deliveries
will be licensed pursuant to the License Agreement and/or the RCA to, and
without requiring further consideration from, BlueSphere and/or the Company;
and.



(b)which neither BlueSphere nor the Company need to repay or to issue any equity
(or options in respect of equity) in consideration thereof.



3.4BlueSphere hereby undertakes to make available to the Company at least (i)
US$500,000.00; or (ii) an amount equal to the Non-Dilutive Financing, whichever
is lower.



4.Initial Allocation of Share Capital



4.1The Founders shall subscribe Company issued share capital to be increased to
9,800 ordinary shares which shall be allocated as follows:



4.1.1BlueSphere - 6,760 ordinary shares to be subscribed for, issued and paid up
to the amount of US$0.01 per share (“Initial Subscription Amount”) which
constitute 70% of the Company’s issued share capital.



4.1.2Chen - 2,840 ordinary shares to be subscribed for, issued and paid up to
the amount of US$0.01 per share, which constitutes 30% of the Company’s issued
share capital.



4.2BlueSphere shall provide loan financing (“Loan Financing”) to the Company
amounting to US$500,000.00, as and when required in order to finance the
Company’s R&D efforts less the amount which BlueSphere shall have paid by way of
subscription for its shares in the capital of the Company. Notwithstanding the
above, BlueSphere’s obligation pursuant to this Section 4.2 is conditional upon
either (i) the continuance of the activities or (ii) the delivery of the
deliverables, as contemplated under and set forth in the RCA. In the event that
the RCA terminates, prior to the delivery of the deliverables contemplated under
the RCA, BlueSphere’s Loan Financing undertaking shall terminate.



4.3On each occasion that the debt on the Loan Financing is to be repaid, the
Company shall pay to Chen, by way of dividends (including dividends waived by
BlueSphere) or any other arrangement agreed upon between the Founders, an amount
calculated as follows:



3

 





  C = BxShC/ShB           Where       C = Amount to be paid to Chen pursuant to
this Section 4.3           B = Amount of debt on Loan Financing to be repaid to
BlueSphere           ShC = Number of shares held by Chen           ShB = Number
of shares held by BlueSphere.

 

4.4In the event that, upon expiry of three (3) years from the date of this
Agreement, the amount of Non-Dilutive Financing is less than US$500,000.00,
BlueSphere shall have the option to acquire from Chen a number of ordinary
shares on the following terms:



4.4.1the number of shares in respect of such option shall computed as follows:



  N = (500,000 — F) / 500,000 x 1,960           Where       N = number of shares
which may be acquired; and           F = amount of Non-Dilutive Financing
converted into United States Dollars (at the conversion rate prevailing as of
the date on which BlueSphere had paid the Initial Subscription Amount.

 

4.4.2The total price to be paid for the Option Shares shall be US$1.00 and the
option may be exercise at any time prior to the expiry of 42 months from the
date of this Agreement.



4.5In the event that, upon expiry of three (3) years from the date of this
Agreement, the amount of Loan Financing is less than US$500,000.00 and
BlueSphere’s Loan Financing undertaking has not terminated (pursuant to Section
4.2 above), Chen, either by himself or through another party (“Participating
Third Party”)secures non-dilutive financing for the shortfall between US
$500,000.00 and the amount of Loan Financing (“Shortfall”) Chen (or at Chen’s
option, the Participating Third Party or a combination of Chen and such
Participating Third Party in such numbers as may be determined by Chen) shall
have the option to acquire from BlueSphere a number of ordinary shares on the
following terms:



4.5.1the number of shares in respect of such option shall computed as follows:



  N = (500,000 — BF) / 500,000 x 6,760           Where       N = number of
shares which may be acquired; and           BF = amount of Loan Financing
actually provided by BlueSphere (in US Dollars)





4

 



4.5.2The total price to be paid for the Option Shares shall be US$1.00 and the
option may be exercise at any time prior to the expiry of 42 months from the
date of this Agreement.



4.5.3Upon exercise of the option described in this Section 4.5, Chen shall
assume and take upon himself (including without limitation by utilizing
financing received from the Participating Third Party)to provide the loan
financing in respect of the Shortfall, to fully release BlueSphere from any
related obligation, as a pre-condition to the purchase of the BlueSphere shares.



4.6The issuance of shares or other securities or rights convertible into shares
including, without limitation, options and warrants to future third party
investors in the Company or any allocation and/or grant of shares or options to
the Company’s employees, consultants etc., as determined by the Company’s Board
of Directors, shall dilute the shareholdings of the Founders pari passu on a
pro-rata basis.



4.7BlueSphere shall within 30 days from the execution of this agreement and, at
its option, assign the License Agreement to the Company or sublicense the rights
under the License to the Company.



5.Drag Along Rights



In the event that Founders holding the majority of the shares held by the
Founders (the “Founders Majority”) accept (the “Founders Acceptance”) or reject
(the “Founders Rejection”) an offer to sell their shares to a purchaser in a
transaction that is conditioned upon the sale of all remaining share capital and
securities of the Company to such purchaser, then (i) in case of a Founders
Acceptance, all Founders shall agree to sell their shares and other securities
in the Company in such transaction, on the same terms as the Founders Majority
agreed to, and (ii) in case of a Founders Rejection, all Founders shall decline
and not agree to sell their shares in such transaction.

Provided always that

5.1In the event of a Founders Acceptance and unless the consideration payable to
the holders of the share capital and securities of the Company is equal to or
exceeds US$10,000,000,



(a)any of the Founders not constituting the Founders Majority (“Founders
Minority”) shall be entitled to require that a third party professional valuer
(“Valuer”), to be agreed upon by the Founders (or in the absence of such
agreement, a valuer to be appointed from among one of the big four international
accounting firms to be appointed by the board of directors of the Company) to
undertake a valuation of the shares to be acquired; and



(b)in the event that the price at which the Founders Majority intends to dispose
of their shares is less than the valuation arrived at by the Valuer, each of
members of the Founders Minority shall be entitled to refuse to sell their
shares.



5

 



5.2In the event of a Founders Rejection, Chen shall be still entitled to sell
the number of shares set described in the second paragraph of Section 8.1.



6.Board of Directors



6.1The board of directors of the Company (“Board”) shall consist of up to 5
members.



6.2Each holding of 20% of the issued and outstanding share capital of the
Company shall entitled the holder appoint one director to the Board. Provided
always that any Founder holding at least 15% of the issued capital of the
Company shall be entitled to appoint one director to the Board notwithstanding
that he may hold less than 20% of the issued and outstanding share capital.



6.3Resolutions proposed at any meeting of the Board, shall be deemed adopted if
passed by a majority of the members of the Board present at the relevant meeting
and entitled to vote thereon. At any meeting of the Board, each member entitled
to vote shall have one vote.



7.Positions in the Company



7.1It is hereby agreed that Chen shall enter into a consulting agreement with
the Company (“Consulting Agreement”) under which he will provide technical and
scientific consultancy services to the Company of the Company.



7.2The terms of Consulting Agreement shall be concluded between the Company and
Chen at a later stage.



7.3Each Founder hereby warrants and represents that he is not prevented or
barred, in any way, from entering into this Founders Agreement and acting in
accordance thereto, and the execution hereof or its implementation does not
constitute a breach of and/or does not contradict any other agreement,
undertaking, commitment or limitation which applies to it/him, including without
limitation any confidentiality or non-competition agreements. Each Founder
hereby warrants and represents that neither the execution hereof nor the
implementation of this Founders Agreement requires the further approvals of any
third party.



8.Transfer of Shares



8.1Unless otherwise determined in the framework of any future round of
investment in the Company and save in the event of a Founders Acceptance Chen
hereby undertakes not to sell, transfer or make other disposition of his shares
in the Company for a period of three (3) years as of the Effective Date (“No
Sale Period”).



6

 



Notwithstanding the aforesaid and subject to BlueSphere’s right of first
refusal, Chen shall be entitled to sell up to 10% of his shares in the Company
(calculated on an aggregate basis as of the Effective Date).

8.2Without derogating from Section 8.1 above, and unless determined otherwise in
the framework of any future round of investment in the Company, until the
consummation of an IPO, the sale and/or transfer of Company shares by a Founder
shall be subject to a right of first refusal, as set forth below:



(a)A Founder (the “Offering Founder”) wishing to sell or transfer any of its
shares in the Company shall provide the other Founders (herein the “Offeree”)
with notice detailing the Company shares he/it wishes to sell or transfer (the
“Offered Shares”) and the price, terms of payment and the name of the buyer (the
“Buyer”) who wishes to acquire the Offered Shares pursuant to said conditions
(aforesaid notice terms shall be referred to as the “Offer”).



Should the Offeree wish to acquire the Offered Shares at the price and under the
terms detailed in the Offer, the Offeree shall respond to the Offer in writing
(the “Response”) within 21 days from receipt of Offer. Such Response shall
indicate the maximum number of Offered Shares the Offeree is/are willing to
purchase, including in the event that any other Offeree refuses to buy his part
of the Offered Shares.



(b)Should the Offeree provide notice within the aforementioned period that they
wish to acquire all of the Offered Shares (and not less than all of the Offered
Shares), such notice shall be considered a notice of acceptance and shall create
an agreement to sell and acquire the Offered Shares, at the price and under the
terms detailed in the Offer. In such case the Offering Founder shall be obliged
to transfer the Offered Shares to the Offeree against payment of the
abovementioned price or arrangement to pay the price under the terms detailed in
the Offer.



(c)Should the Offeree notify the Offering Founder that they do not intend to
acquire all of the Offered Shares, or do not respond to the Offer within the
aforementioned 21 day period, the Offering Founder shall be entitled to sell and
transfer the Offered Shares to the Buyer, at the price and under the same terms
listed in the Offer, within 90 (ninety) days from (1) the end of the 21-day
period for notification of the Response or (2) the date on which the Offerees
notified the Offering Founder that they do not wish to acquire all of the
Offered Shares, the earlier of the two.



(d)If the Offering Founder does not sell the Offered Shares to the Buyer within
the aforesaid 90 day period and nevertheless still desires to sell or transfer
the Offered Shares, the Offering Founder shall be obliged to re-offer the
Offered Shares to the Offeree under the procedure detailed in Sections 8.2(a)
and 8.2(b) above.



7

 



(e)The aforesaid in this Section 8.2 shall also apply to the sale and/or
transfer of shares by a receiver, liquidator, etc., but shall not apply to the
sale and/or transfer of shares to a Founder’s immediate family member (spouse
and children only) or its Affiliate (all of the aforementioned people and
entities shall be referred to as “Permitted Transferees”).

“Affiliate” for the purpose of this Agreement shall mean means, with respect to
an entity, any person, organization or entity controlling, controlled by or
under common control with, such party. For purposes of this definition only,
“control” of another person, organization or entity shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
activities, management or policies of such person, organization or entity,
whether through the ownership of voting securities, by contract or otherwise.
Without limiting the foregoing, control shall be presumed to exist when a
person, organization or entity (a) owns or directly controls fifty percent (50%)
or more of the outstanding voting stock or other ownership interest of the other
organization or entity or (b) possesses, directly or indirectly, the power to
elect or appoint fifty percent (50%) or more of the members of the governing
body of the organization or other entity. The parties acknowledge that in the
case of certain entities organized under the laws of certain countries, the
maximum percentage ownership permitted by law for a foreign investor may be less
than fifty percent (50%), and that in such cases such lower percentage shall be
substituted in the preceding sentence.



(f)In any event and as a precondition to the transfer of shares by the Offerer,
the Buyer or any Founder’s Permitted Transferee shall be obligated to assume, in
writing, all of the undertakings of the transferring Founder pursuant to this
Agreement.



9.Raisins Capital



It is agreed between the Founders that insofar as the Company decides in the
future to raise capital, in any manner, including but not limited to private
equity transaction, from the public, by way of the publication of a prospectus,
or any other manner, and the provisions of this Agreement will be in contrast to
such intentions, the parties shall enter into good faith negotiations in order
to adapt such provision by mutual consent.

8

 



10.Confidentiality



Each of the Founders shall hold in strict confidence all documents and
information concerning the Company, its business, operations, technology and
products, including without limitation, any commercial, financial or technical
information, information regarding technologies, know-how, inventions,
developments, formulas, processes, methods, specifications, raw materials, trade
secrets, marketing, business plans, activities, business opportunities, names of
suppliers, customers, strategic partners, sources, costs and/or any other
private, confidential and/or proprietary information with regard to the Company,
its affiliates, shareholders, officers, employees, etc. (all hereinafter
referred to as the “Confidential Information”), and shall not: (i) directly or
indirectly, in writing or otherwise, disclose, communicate, disseminate, expose,
allow access to or make available the Confidential Information, in whole or in
part, to any person or entity; or (ii) use the Confidential Information in any
way, directly or indirectly, all other than for purposes for the Company and/or
for fulfilling such Founder’s obligations and exercising such Founder’s rights
under this Agreement.

The obligations hereunder shall not apply to any Confidential Information which
is proven by the Founder receiving the information (the “Receiving Founder”) to
be generally available to the public through no fault of the Receiving Founder.

Disclosure of any Confidential Information pursuant to any compelling judicial
or administrative order or proceeding or as required by law, shall not be deemed
a breach hereof. Furthermore, Chen hereby acknowledges and confirms he is aware
that BlueSphere, as a public traded company and is required to comply with
disclosure requirements under applicable securities laws and/or stock exchange
regulations and disclosure of any Confidential Information pursuant to any such
requirements shall not be deemed a breach hereof.

Notwithstanding the above, to the extent that it is reasonably necessary, each
Fonder may disclose information it is otherwise obligated under this Section 9
not to disclose to (i) its employees and consultants on a need-to-know basis and
on condition that such employees abide by the obligations set forth in this
Section 9; (ii) in confidence, to lawyers, accountants and financial advisors;
(iii) to potential inventors which have entered customary non-discloser and
non-use agreement for the benefit of the Company.

11.Protective Provisions



Notwithstanding anything to the contrary herein, until an IPO, any action or
resolution of the Company’s general meeting, or its Board of Directors (or any
committee thereof), as applicable, regarding any of the following issues shall
require the consent of each of the Founders holding more than 15% of the
outstanding share capital of the Company and voting rights thereof (“Eligible
Founder”), or each of such Eligible Founders’ representatives in the Board of
Directors (provided such Founder has a representative in the Board of
Directors), as applicable:

11.1Alter or change materially or adversely, any of the rights attached to the
Ordinary Shares held by the Founders.



11.2Any material deviation from the business of the Company and/or any material
change in the business character of the Company.



11.3All decisions concerning expanding and/or entering new business territories.



11.4Any amendment to the M&A.



11.5A merger, consolidation or the sale, of all or substantially all of the
Company’s assets.



11.6Any process of liquidation, dissolution, winding-up or IPO of the Company.



9

 



12.Non-Competition



Each Founder hereby covenants and undertake that as long as he is active in the
business and/or operations of the Company or any affiliate of the Company, and
for a period of 24 months thereafter, he shall not: (i) be engaged or involved,
directly or indirectly, whether as owner, independent contractor or service
provider, shareholder of more than five percent (5%), director, principal,
partner, manager, agent, employee, advisor or otherwise, in designing,
developing, manufacturing, marketing or otherwise commercializing products in
the Field; or (ii) employ, offer to employ or otherwise engage or solicit for
employment, any person who is or was, during the 24 month period prior to the
time they ceased to be active in the business and/or operations of the Company
or any affiliate of the Company, an employee or sales and/or marketing agent of
the Company or an exclusive provider of services or contractor to the Company.

No Founder shall pursue, whether directly or indirectly, any activity which
intervenes in the relationship between the Company and any of the Company’s
employees, contractors or consultants.

Provided always that nothing in this Section 12 shall prohibit Chen from
undertaking

(a)his academic and research duties as a faculty member of a university; and



(b)consulting activities for any party to whom a university which employs or has
employed Chen has licensed a technology invented by Chen which technology
BlueSphere and the Company have prior to such license been offered a right of
first refusal to obtain a license to.



13.Governing Law and Forum



This Agreement and the interpretation, validity and breach thereof shall be
governed by the laws of Singapore, without regard to its choice of law rules.

Any dispute arising out of or in connection with this contract, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration in Singapore in accordance with the
Arbitration Rules of the Singapore International Arbitration Centre (“SIAC
Rules”) for the time being in force, which rules are deemed to be incorporated
by reference in this Section 13. The parties agree that any arbitration
commenced pursuant to this Section 13 shall be conducted in accordance with the
Expedited Procedure set out in Rule 5.2 of the SIAC Rules. The Tribunal shall
consist of one arbitrator. The language of the arbitration shall be English.

10

 



14.Miscellaneous



14.1Further Cooperation



The Parties agree to execute any and all documents necessary in order to
consummate, implement and give full force and effect to this Agreement and to
all matters and transactions envisaged and contemplated herein, including, but
not limited to, filings with governmental or regulatory bodies, powers of
attorney, corporate resolutions and such other documentation as may be
reasonably necessary from time to time.

14.2Captions



The captions of Sections in this Agreement are intended solely for convenience,
and will have no significance in the interpretation of this Agreement.

14.3Counterparts



This Agreement may be executed in any number of counterparts, and at one (1) or
more times, each of which containing the signature of any of the Parties, shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

14.4Non-Assignability



The respective obligations and rights of the Parties hereunder cannot be
assigned, transferred or otherwise conveyed, without the prior written consent
of the other Parties hereto. Notwithstanding the aforesaid, BlueSphere may
assign this Agreement and/or its respective obligations and rights hereunder to
any of its affiliates, upon written notice.

14.5Validity



In the event wherein any provision of this Agreement is held by a competent
court to be invalid or unenforceable, for any reason whatsoever, all of the
remaining provisions contained herein shall remain in full force and effect and
shall be binding on the Parties without any change; furthermore, if all or part
of the obligations of the Parties hereinabove shall be held to be invalid or
unenforceable by reason of exceeding the extent and/or scope allowed by law,
such exceeding obligation(s) shall be reduced to the maximum extent and/or scope
allowed by law.

14.6Waiver and Consent



The failure of any Party at any time or times to require performance of any
provision hereof or to enforce any right with respect thereto, shall in no
manner affect the right of such Party at a later time to enforce the same and
shall in no way be construed to be a waiver of such provision or right.

11

 



14.7Amendments



No amendment, addition, omission, modification or change to this Agreement shall
be valid unless drawn up in writing and signed by a majority of the Parties;
provided, however, that in no event shall the obligation or liability of any
Founder be increased, except upon the written consent of such Founder.

14.8Third Party Beneficiary



The provisions of Sections 9 (“Confidentiality”) and 10 (“Non-Competition”)
hereto, shall inure to the benefit of the Company as a third party beneficiary
thereto.

14.9Entire Agreement



This Agreement fully embraces the entire legal relationship between the Founders
regarding the subject matter herein, and no previous agreements, memoranda of
agreements, letters, negotiations, promises, consents, undertakings,
representations, warranties or documents which were applied, exchanged, or
signed by or between any of the Parties hereto prior to the signing of this
Agreement shall have any force or effect.

14.10Notices



All notices given by one Party to the other hereunder will be given in writing,
and will be deemed to have been delivered to the addressee immediately upon
their delivery if delivered by hand, or upon transmission if sent by facsimile
and confirmed by a machine printout, or within three (3) business days after
being sent by mail, as per the addresses indicated in the preamble hereof, or to
such other address or facsimile number as a Party may thereafter give notice in
writing, to the other Parties of this Agreement.

In Witness Whereof, the Parties hereto have caused this Agreement to be duly
executed on the day and year first above written:



Signed by Shlomi Palas ) for and on behalf of ) BlueSphere Corporation ) in the
presence of )

  

12

--------------------------------------------------------------------------------



 

